      Case 2:20-cv-01883-SRB Document 19 Filed 02/18/21 Page 1 of 3




 1   CULPEPPER IP, LLLC
     Kerry S. Culpepper, Hawaii Bar No. 9837, pro hac vice
 2
     75-170 Hualalai Road, Suite B204
 3   Kailua-Kona, Hawaii 96740
 4   Telephone: (808) 464-4047
     Facsimile: (202) 204-5181
 5   E-Mail:     kculpepper@culpepperip.com
 6
     Attorney for Plaintiffs:
 7   Santa Files Productions, LLC; and
 8   Laundry Films, Inc.
 9
                         UNITED STATES DISTRICT COURT
10
11                        FOR THE DISTRICT OF ARIZONA

12   Santa Files Productions, LLC and       )   Case No.: CV-20-1883-PHX-SRB
13   Laundry Films, Inc.                    )   (Copyright)
     75-170 Hualalai Rd, B204               )
14   Kailua-Kona, HI 96740                  )   APPLICATION FOR ORDER OF
15   808-464-4047                           )   CONTINUING LIEN (EARNINGS)
                                            )   (A.R.S. § 12-1598.10)
16
                      Plaintiffs,           )
17      vs.                                 )
18                                          )
     Richard Dabney and Jesse D. Parks      )
19   809 N. Colcord Rd.                     )
20   Payson, AZ 85541                       )
     928-978-3984                           )
21                                          )
22                    Defendants,           )
                                            )
23
     Chapman Auto Center, LLC               )
24   100 N Beeline Hwy                      )
25   Payson, AZ 85541                       )
     1-800-491-5261                         )
26                                          )
27                      Garnishee.          )
                                            )
28
      Case 2:20-cv-01883-SRB Document 19 Filed 02/18/21 Page 2 of 3




 1        APPLICATION FOR ORDER OF CONTINUING LIEN (EARNINGS)
                            (A.R.S. § 12-1598.10)
 2
 3
 4   1.    I am the authorized agent for the judgment creditors, and I request that the
 5
     court issue an Order of Continuing Lien directing the garnishee to pay me on behalf
 6
 7   of the judgment creditors all the judgment debtor’s nonexempt earnings beginning
 8   on the pay period in which the Writ was served and continuing as a lien on the
 9
     judgment debtor’s nonexempt earnings until further order of the court.
10
11   2.    The Writ was served on the garnishee on Jan. 19, 2021 [Doc. #17], and the
12
     Garnishee’s Answer was filed on Jan. 25, 2021 [Doc. #18].
13
14   3.    It appears from Garnishee’s Answer that: Judgment debtor is or was an
15   employee of garnishee; Garnishee owed earnings to judgment debtor when the Writ
16
     was served; and Earnings would be owed within 60 days after the Writ was served.
17
18   4.    I am entitled to (1) $700 for the cost of issuing the Writ and $50 for cost of
19
     serving the Writ as stated on the attached invoice (see Exhibit “1”) from the process
20
21   server who signed the affidavit of service [Doc. #17].
22   5.    No timely written objections have been filed or any objections have been
23
     overruled.
24
25   6.    I provided a copy of this application to judgment debtor and judgment
26
     garnishee on Feb. 18, 2021 by first class mail.
27
28         DATED: Kailua-Kona, Hawaii, February 18, 2021.



                                               2
     Case 2:20-cv-01883-SRB Document 19 Filed 02/18/21 Page 3 of 3




 1       CULPEPPER IP, LLLC
 2
                               /s/ Kerry S. Culpepper
 3
 4
                                Kerry S. Culpepper

 5                              Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         3
